Name: 81/785/Euratom: Council Decision of 28 September 1981 appointing the members of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-10-10

 Avis juridique important|31981D078581/785/Euratom: Council Decision of 28 September 1981 appointing the members of the Advisory Committee of the Euratom Supply Agency Official Journal L 290 , 10/10/1981 P. 0014*****COUNCIL DECISION of 28 September 1981 appointing the members of the Advisory Committee of the Euratom Supply Agency (81/785/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Statutes of the Euratom Supply Agency (1), as amended by Decision 73/45/Euratom (2), and in particular Article X thereof, Having regard to Council Decision 79/492/Euratom of 15 May 1979 appointing the members of the Advisory Committee of the Euratom Supply Agency (3), Whereas the term of office of the members of the Committee expired on 28 March 1981; Having regard to the candidatures submitted by the Governments of the Member States, Having regard to the opinion of the Commission, HAS DECIDED AS FOLLOWS: Sole Article The persons whose names appear in the Annex are hereby appointed members of the Advisory Committee of the Euratom Supply Agency. Done at Brussels, 28 September 1981. For the Council The President P. WALKER (1) OJ No 27, 6. 12. 1958, p. 534/58. (2) OJ No L 83, 30. 3. 1973, p. 20. (3) OJ No L 127, 24. 5. 1979, p. 42. ANNEX BELGIUM (three posts) 1.2 // M. D. Dewez // Directeur Ã la SociÃ ©tÃ © gÃ ©nÃ ©rale des minerais rue des Marais 31 B-1000 Bruxelles // M. P. Goldschmidt // Chef du service 'Approvisionnement combustibles' SA Synatom avenue Marnix 13 B-1050 Bruxelles // M. M. Reniers // IngÃ ©nieur en chef Directeur au ministÃ ¨re des affaires Ã ©conomiques rue Demot 24 B-1000 Bruxelles DENMARK (two posts) 1.2 // M. Erik Bastrup-Birk // Kontorchef Energiestyrelsen Landemaerket 11 1119 - Koebenhavn K // M. Terkel Nielsen // Fuldmaegtig Energiministeriet Strandgade 29 1401 - Koebenhavn K FEDERAL REPUBLIC OF GERMANY (six posts) 1.2 // Ministerialrat Dr Gerlach // Bundeswirtschaftsministerium Villemombler Strasse 76 53 - Bonn-Duisdorf // Ministerialrat G. von Klitzing // Bundesministerium fuer Forschung und Technologie Postfach 200706 5300 - Bonn 2 // Ministerialrat Dr H. Schug // Bundesministerium fuer Forschung und Technologie Postfach 200706 5300 - Bonn 2 // Dipl. Ing. Karl-Ernst Kegel // Uranerzbergbau GmbH Koelnstrasse 367 5300 - Bonn // Dipl. Ing. Wolfgang Schober // Bayernwerk AG Blutenburgstrasse 6 8 - Muenchen 2 // Dr Manfred Stephany // Geschaeftsfuehrer der NUKEM Postfach 869 6450 - Hanau GREECE (three posts) 1.2 // M. G. Papadatos // Greek Atomic Energy Commission (GAEC) E. Venizelou 1, Aghia Paraskevi Attiki - Tel. 6 51 02 05 FRANCE (six posts) 1.2 // M. A. NoÃ ¨ // Directeur Ã la sociÃ ©tÃ © Minatome 69-73, rue Ditot 75738 - Paris Cedex 15 // M. Pierre Reynaud // Compagnie franÃ §aise de Mokta Tour Maine-Montparnasse 33, avenue du Maine 75755 - Paris Cedex 15 // M. Armand Faussat // ChargÃ © de mission 'MatiÃ ¨res nuclÃ ©aires' Direction gÃ ©nÃ ©rale de l'Ã ©nergie et des matiÃ ¨res premiÃ ¨res MinistÃ ¨re de l'industrie 97, rue de Grenelle 75007 - Paris // M. FranÃ §ois Minnard // Chef adjoint du service des combustibles Ã la direction 'Production et transport' EDF 3, rue de Messine, 75008 - Paris // M. Jean-Claude Berault // Chef de service des affaires Ã ©conomiques et des programmes Compagnie gÃ ©nÃ ©rale des matiÃ ¨res nuclÃ ©aires (Cogema) 106, avenue KlÃ ©ber 75016 - Paris // M. AndrÃ © Petit // Direction des relations internationales Commissariat Ã l'Ã ©nergie atomique (CEA) 29-32, rue de la FÃ ©dÃ ©ration 75015 - Paris IRELAND (one post) 1.2 // M. Patrick J. Murphy // Electricity Supply Board Stephen Court St Stephen's Green Dublin 2 ITALY (six posts) 1.2 // Ing. Paolo Venditti // CNEN Viale Regina Margherita 126 00198 - Roma // Dott. Umberto Belelli // Direttore ENEL Via G. B. Martini, 3 Roma // Ing. Raffaello De Felice // ENEL Via G. B. Martini 3 Roma // Ing. Marcello Palandri // ENI Piazza Mattei 1 Roma // Ing. Giuseppe Arcelli // Finmeccanica 92, Viale Maresciallo Pilsudski Roma // Ing. Giulio Cesoni // Direttore sezione energia nucleare Fiat Torino NETHERLANDS (three posts) 1.2 // Dr Ir. H. Hoog // Voorzitter van de Stichting Energieonderzoek Centrum Nederland Scheveningseweg 112 Den Haag // Ir. R. van Erpers Royaards // Directeur van de N. V. Gemeenschappelijke Kernenergiecentrale Nederland Utrechtseweg 310 Arnhem // M. J. J. de Jong // Adjunct-directeur van de dienst 'Elektriciteit en kernenergie' Ministerie van Economische Zaken Bezuidenhoutseweg Den Haag UNITED KINGDOM (six posts) 1.2 // M. G. H. Stevens // Atomic Energy Division Department of Energy Thames House South Millbank London SW1P 4QP // Dr J. K. Wright // Central Electricity Generating Board Sudbury House 15 Newgate Street London EC1 // M. W. A. Rooke // URENCO Ltd 18 Oxford Road Marlow Buckinghamshire SL7 2NL // M. H. G. Sturman // British Nuclear Fuels Ltd Risely Warrington WA3 6AS // M. P. C. F. Crowson // Rio Tinto Zinc Ltd (RTZ) 6 St James's Square London SW1 // M. M. Townsend // Central Electricity Generating Board Laud House 20 Newgate Street London EC1A 7AX